United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1103
                        ___________________________

                        Brian Doe; Jane Doe; Robert Doe

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

    Pleasant Valley School District; Mississippi Bend Area Education Agency

                      lllllllllllllllllllllDefendants - Appellees
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: November 20, 2018
                            Filed: December 18, 2018
                                  [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      In this action alleging violations of Section 504 of the Rehabilitation Act of
1973 and Title II of the American with Disabilities Act (ADA), Brian Doe, Jane Doe,
and Robert Doe appeal from the order of the District Court1 granting summary
judgment to the defendants. After de novo review, we conclude that the District
Court properly granted summary judgment because the Does could not establish that
the defendants acted in bad faith or with gross misjudgment when they offered
student Brian Doe an individualized education plan. See B.M. ex rel. Miller v.
S. Callaway R-II Sch. Dist., 732 F.3d 882, 886, 887 (8th Cir. 2013) (describing the
standard of review and explaining that “where alleged ADA and § 504 violations are
based on educational services for disabled children, the plaintiff must prove that
school officials acted in bad faith or with gross misjudgment”) (cleaned up). We
affirm.
                       ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                        -2-